Citation Nr: 1647853	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES


1.  Entitlement to service connection for a bronchial disorder.

2.  Entitlement to service connection for dizziness.

3.  Entitlement to service connection for fatigue.

4.  Entitlement to service connection for Addison's disease.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for kidney stones.



REPRESENTATION

Appellant represented by:	Joel M. Ban, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to April 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the case was subsequently returned to the RO in Salt Lake City, Utah. 

The Veteran died in February 2011.  The appellant is his surviving spouse, and she has been properly substituted as the claimant in this case.

In August 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A bronchial disability distinct from the service-connected lung cancer was not present during the period of the claim.

2.  The dizziness and fatigue present during the period of the claims were symptoms of Addison's disease and lung cancer; an independent disorder manifested by dizziness and/or fatigue was not present during the period of the claims.

3.  Addison's disease was not present until more than one year after active service and was not etiologically related to service.

4.  GERD was not present during active service and was not etiologically related to service.

5.  A kidney stone disability was not present until more than one year after service and was not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bronchial disorder have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

2.  The criteria for service connection for a disability manifested by dizziness have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

3.  The criteria for service connection for a disability manifested by fatigue have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

4.  The criteria for service connection for Addison's disease have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

5.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

6.  The criteria for service connection for kidney stones have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA examination records, and post-service medical evidence identified by the Veteran and the appellant have been obtained.  Neither the Veteran nor the appellant or her representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims; the Board is also unaware of any such evidence.  Probative VA medical opinions as to whether the Veteran had a service-connectable bronchial disorder or disorder manifested by dizziness or fatigue and whether the Addison's Disease, GERD, or kidney stones were related to service have been obtained.  The most recent medical opinion addresses the contentions of in-service asbestos exposure and exposure to hazardous materials in Beirut and determined that any asbestos exposure was too insignificant to result in any of the claimed conditions and any exposure in Beirut was too speculative.  The Board finds the opinion is probative as it is consistent with the record and supported by adequate rationale.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the appeal.

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

VA has recognized that exposure to chemicals such as benzene, vinyl chloride, trichloroethylene, and tetrachloroethylene may result in certain disorders, particularly in the context of contaminated drinking water at Camp Lejeune between August 1953 and December 1987.  The claimed disorders are not recognized disorders.  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests calculi of the kidney or an endocrinopathy to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service treatment records indicate that the Veteran was stationed at Camp Lejeune from November 1982 to April 1985.  The records are negative for evidence of fatigue, dizziness, a bronchial disorder, GERD, kidney stones, or Addison's Disease, and the record of the April 1985 separation examination reveals normal clinical findings for all systems.  Service records are also absent any evidence of exposure to asbestos, a February 1983 record indicates that asbestos exposure was "not applicable," and the March 2010 VA form 21-526 reveals the Veteran's denial of exposure to asbestos during service.  The service records do show participation with multinational peacekeeping process in Beirut and service on the USS Guam.  

An August 1995 private treatment record reveals the Veteran's two-month history of fatigue.  He was diagnosed with fatigue.  An August 1998 private treatment record reveals the Veteran's history of feeling weak and dizzy after his morning snack.  He denied symptoms at any other time.  A subsequent August 1998 private treatment record reveals the Veteran's history of dizziness and nauseated and upset stomach after eating.  He also reported occasional epigastric discomfort.  The diagnosis was probable gastritis.  An August 2000 private treatment record reveals the Veteran's history of chronic fatigue, weakness, and poor wound healing.  The impression was suspected lack of sleep and too much work.  May and July 2001 private treatment records reveal the Veteran's history of symptoms including fatigue and dizziness.  An August 2001 private treatment record reveals a diagnosis of GERD.  A November 2001 private treatment record reveals a diagnosis of bronchitis.  A December 2001 esophagogastroduodenoscopy showed a small hiatal hernia.  

In February 2002, the Veteran was treated for pneumonia.  While an inpatient, he was determined to have Addison's Disease.  The associated records reveal histories of good health until approximately one to three years earlier, when the Veteran reportedly developed generalized malaise and other symptoms.  The record indicates that the reported fatigue, lightheadedness, and orthostatic hypotension were likely secondary to Addison's disease.  August 2002 and May 2006 private treatment records reveal findings of kidney stones.  Subsequent record reveals history of kidney stone.  

A November 2008 private treatment record reveals diagnosis of bronchitis.  

In September 2011, a VA examiner reviewed the evidence of record in order to provide an opinion regarding whether the Veteran's disabilities were related to his exposure to contaminated water at Camp Lejeune.  The examiner noted review of articles and studies regarding the potential health effects of the water contamination at Camp Lejeune and stated that the current medical literature did not include conclusive, well-designed epidemiological studies that established causality from exposures to these conditions.  The examiner relayed that the Veteran had no evidence of acute exposures or treatment for trichloroethylene and tetrachloroethylene exposures.  The examiner noted that Addison's Disease, GERD, and kidney stones were not recognized complications of either TCE or PCE.  The examiner added that there was no indication that any of the chemicals caused or were associated with any development of Addison's Disease, GERD, kidney stones, or bronchial disorder.  

An additional VA examiner reviewed the evidence in January 2014.  The examiner determined that the Veteran did not have a diagnosis of chronic fatigue syndrome or of bronchial disease distinct from lung cancer.  The examiner added that the record showed dizziness and fatigue associated with pneumonia in 2002 and then with radiation treatment for lung cancer.  The examiner noted that the Veteran had a longstanding history of GERD, kidney stones, and Addison's Disease, predating his diagnosis with lung cancer.  The examiner acknowledged the Veteran's service at Camp Lejeune and his post-military employment as a missile mechanic from approximately 2002 to 2010 at Hill Air Force base.  According to the examiner's review of a United States Environmental Protection Agency (EPA) website concerning Hill Air Force base, an investigation had been undertaken in 1976 regarding the release of a variety of wastes produced at the base.  The examiner reported that the medical literature did not show an association between exposure to contaminated water at Camp Lejeune and the development of Addison's disease with associated dizziness and fatigue, bronchial disease, GERD, or kidney stones.  The examiner added that the Veteran did not have a diagnosis of chronic fatigue syndrome.  

Another opinion was obtained in July 2016.  The examiner found no evidence in the medical records to support the suggestion that the Veteran experienced significant exposure to asbestos while in service, including while on the USS Guam.  The examiner noted that the Veteran was a combat engineer and would not have been expected to perform work on the USS Guam or be in proximity to work on the ship that would have disrupt asbestos to create a respirable hazard.  The examiner added that the only applicable service treatment record indicated that asbestos exposure was not applicable.  The examiner further found the record insufficient to suggest hazardous exposure while the Veteran was in Beirut because the record was absent any information regarding the chemicals and materials that could have posed a hazard or how the Veteran would have been exposed.  The examiner found the alleged exposure to "chemicals" and "debris" while in Beirut was inadequately characterized and confirmed.  

The examiner found there was adequately characterized and supported hazardous exposure to Camp Lejeune drinking water.  Regarding the Addison's Disease, the examiner noted that clinical manifestations of Addison's Disease include fatigue and postural dizziness and that autoimmune disease is responsible for 70 to 90 percent of Addison's disease cases, with the remainder believed caused by infectious disease, cancer or lymphoma, adrenal hemorrhage or infarction, or drugs.  The examiner stated that review of medical sources failed to identify support for a causal relationship between exposure to TCE, PCE, BZ, or VC and Addison's disease.  The examiner added that review of the Veteran's records did not identify any significant risk factor for Addison's disease that corresponded to his service.  

Regarding the GERD, the examiner reported that risk factors included hiatal hernia, obesity, and reduced salivary function.  The examiner found no support for a causal relationship between exposure to TCE, PCE, BZ, or VC and GERD.  The examiner noted that the Veteran had a hiatal hernia which was a very significant risk factor for GERD.  

Regarding the claimed bronchial disorder, the examiner noted that the Veteran had multiple episodes of possible bronchitis in the period before diagnosis of Addison's Disease.  The examiner could not identify an ongoing pattern of chronic bronchitis after diagnosis and treatment of Addison's Disease and reported that it was not clear that there was a chronic and continuous bronchial condition.  

Regarding the kidney stones, the examiner reported that it was most probable that the Veteran had calcium oxylate stones and that electrolyte changes associated with untreated Addison's disease could potentiate renal stone formation.  The examiner added that it was probable that the common form of nephrolithiasis is a complex genetic disorder that is influenced by environmental factors and noted that the Veteran had a family history of kidney stone.  The examiner found it "most probable" that the most significant risk factors were his potential genetic predisposition coupled with a period of abnormal fluid and electrolyte regulation due to the untreated Addison's disease.  

Regarding the dizziness, the examiner determined the most probable causes of dizziness that were not self-limited were the Addison's disease and later treatment of and complications of lung cancer.  

Regarding the fatigue, the examiner determined the fatigue was likely due to Addison's disease and then lung cancer and its complications from 2009 forward.    

Analysis

The Board has carefully reviewed the evidence of record but finds no probative evidence of a distinct bronchial disorder or disorder manifested by fatigue or dizziness during the period of the claim.  The medical record does not reveal any medical finding or diagnosis indicative of any such disorder, and VA medical professionals have determined that there is no such disorder.  In this regard, the Board notes that the Veteran is already service connected for lung cancer, which has been determined to be the only bronchial disorder present during the period of the claim and the fatigue and dizziness were symptoms of the lung cancer and Addison's disease .  Accordingly, service connection is not warranted for a distinct bronchial disorder or disorder manifested by dizziness or fatigue.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to these claim because the preponderance of the evidence is against the claims for service connection for a bronchial disorder and disability manifested by dizziness, and disability manifested by fatigue.  

The Board finds service connection is not warranted for Addison's Disease.  
Initially, the Board finds that a preponderance of the evidence shows that Addison's disease was not present until more than one year after service.  The January 1989 separation examination revealed normal clinical findings, and the first diagnosis dates in 2002.  The record includes histories that the Veteran exhibited symptoms associated with Addison's disease during and since service.  Although these histories are competent, the Board finds they are not credible as they are contradicted by the medical record, which reveals at most a three-year history of symptoms prior to the diagnosis of Addison's disease.  The Board finds the initial treatment histories are most probative, particularly as they are consistent with the medical record.  Furthermore, the probative evidence does not suggest that the Addison's disease is related to service.  There is no medical opinion of record linking the Addison's disease to service, and VA medical professionals have determined it was not related to service, including the in-service exposure to contaminated water.  These opinions are supported by rationale and are consistent with the medical record, and the Board finds the opinions highly probative.  Regarding the claimed asbestos exposure, the Board finds there is no significant exposure to asbestos during service.  The Veteran denied exposure on his claim for compensation benefits, and the record does not suggest exposure to asbestos through his duties or locations.  In this regard, the Board notes that the record indicates that the Veteran was only on board the USS Guam while travelling to Grenada and that his job title does not suggest he would have been in an area with exposed asbestos.  The Board also finds there is no probative evidence of exposure to hazardous materials while the Veteran was in Lebanon that could result in Addison's Disease.  In this regard, the Board notes that the record does not report any specific material that the Veteran was exposed to while in Lebanon.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.

The Board finds service connection is not warranted for GERD.  Initially, the Board finds that a preponderance of the evidence shows that GERD was not present until after service.  The January 1989 separation examination revealed normal clinical findings, and the first diagnosis of record was in 2001.  The record includes histories that the Veteran exhibited symptoms associated with GERD during and since service.  Although these histories are competent, the Board finds they are less probative than the medical record, which does not reveal any history suggestive of GERD prior to August 1998, though the Veteran received treatment.  In this regard, the Board adds that the treatment records in 1998 do not suggest that the symptoms reported in August 1998 were longstanding, which could suggest an onset during service.  Furthermore, the probative evidence does not suggest that the GERD is related to service.  There is no medical opinion of record linking the GERD to service, and VA medical professionals have determined it was not related to service, including the in-service exposure to contaminated water and service in Beirut.  These opinions are supported by adequate rationale and are consistent with the medical record, and the Board finds the opinions highly probative.  Regarding the claimed asbestos exposure, the Board finds there is no significant exposure to asbestos during service.  The Veteran denied exposure on his claim for compensation benefits, and the record does not suggest exposure to asbestos through his duties or locations.  In this regard, the Board notes that the record indicates that the Veteran was only on board the USS Guam while travelling to Grenada and that his job title does not suggest he would have been in an area with exposed asbestos.  The Board also finds there is no probative evidence of exposure to hazardous materials while the Veteran was in Lebanon that could result in GERD.  In this regard, the Board notes that the record does not report any specific material that the Veteran was exposed to while in Lebanon.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  Accordingly, the claim must be denied.  

Finally, the Board finds service connection is not warranted for kidney stones.  
Initially, the Board finds that a preponderance of the evidence shows that kidney stones were not present until more than one year after service.  The January 1989 separation examination revealed normal clinical findings, and the first diagnosis of record was in 2002.  To the extent the record includes histories of kidney stones during and since service, the Board finds the histories are less probative than the medical record, which does not reveal any history suggestive of kidney stones prior to 2002, though the Veteran received treatment.  Furthermore, the probative evidence does not suggest that the kidney stones were related to service.  There is no medical opinion of record linking the kidney stones to service, and VA medical professionals have determined it was not related to service, including the in-service exposure to contaminated water and service in Beirut.  These opinions are supported by adequate rationale and are consistent with the medical record, and the Board finds the opinions highly probative.  Regarding the claimed asbestos exposure, the Board finds there is no significant exposure to asbestos during service.  The Veteran denied exposure on his claim for compensation benefits, and the record does not suggest exposure to asbestos through his duties or locations.  In this regard, the Board notes that the record indicates that the Veteran was only on board the USS Guam while travelling to Grenada and that his job title does not suggest he would have been in an area with exposed asbestos.  The Board also finds there is no probative evidence of exposure to hazardous materials while the Veteran was in Lebanon that could result in kidney stones.  In this regard, the Board notes that the record does not report any specific material that the Veteran was exposed to while in Lebanon.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  




ORDER

Service connection for a bronchial disorder is denied.

Service connection for a disability manifested by dizziness is denied.

Service connection for a disability manifested by fatigue is denied.

Service connection for Addison's Disease is denied.

Service connection for GERD is denied.

Service connection for kidney stones is denied.  




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


